Title: From Thomas Jefferson to the Person Employed to Collect Workmen, 15 January 1781
From: Jefferson, Thomas
To: Unknown



Sir
Jan. 15, 1781

The destruction of the public Storehouses, Magazines, Laboratory, Shops and other Works at this place and Westham by the Enemy having left our Arms, Powder and other Stores exposed in open Houses to plunder and our Artificers unfurnished with Houses to proceed in the repair of Arms and other necessary Works, obliges me, as the only resource for a hasty collection of Sawyers, Carpenters and Wheel-Wrights, to apply to the public spirit of the Gentlemen of this Country who possess Workmen of that kind. You will therefore go out for this purpose and address yourself to them apprising them fully of the necessity for throwing up hasty Works for these purposes. Whatever Workmen they have we hope they will spare and send in immediately with their Saws and Tools. They will not be long wanted, and their hire shall be fixed by some impartial and judicious person according to the rates in hard money formerly allowed with a proper attention to the late advance of Wages, which shall be paid in Tobacco at 20/ ⅌ hundred or its worth in paper Money. If Gentlemen who have timber on James River above the Falls chuse rather to employ their Sawyers under their own eye, and will cut and send to Westham or the fork of the River as they shall be advised Quantities of Plank fit for Building it will answer the public purpose as well as if they sent their Sawyers to us. In this case they must fix the quantity and time within which it shall be delivered. The worth of this shall be fixed on the principles before explained.

T.J.

